Per Curiam:
The order should be modified by requiring the plaintiff
to pay ten dollars costs of motion and the amount paid by defendant for printing brief for use in this court on appeal from the judgment, and to stipulate to make at his own expense the necessary amendments in the printed case on appeal, and as so modified affirmed, 'with ten dollars costs and disbursements to the appellant. Present — Ingraham, P. J., Laughlin, Scott, Miller and Dowling, JJ. Order modified.as directed in opinion, and as modified affirmed, with ten dollars costs and disbursements to appellant. Order to be settled on notice.